DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 21-40 are pending.
	Claims 1-20 have been cancelled during the preliminary examination.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claims 23 and 30 currently amended to include “based on user’s address book”. Claims 23 and 30 recite as read as a whole, “the system of claim 28, the method further comprising: determining at least one of the predetermined event frequency thresholds for each of the plurality of network addresses based on user’s address book”, where the user’s address book is said to be based on determining the predetermined event frequency thresholds for each of the network addresses. The specification (0031) only mentions the address book once and that this address book is not associated to or suggested to be in determination of any event frequency thresholds for each of the network addresses. Therefore, the current amendment “based on user’s address book” is new subject matter that is not presented in the original disclosure.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey, et al. [US 2017/0070524] in view of Nefedov, et al. [US 20160299923].
Claim 21:	Bailey teaches a computer-implemented method for identifying human users on a network, comprising: 
receiving network data comprising data transmitted over a network over predetermined time period [Bailey: 0219], the network data comprising a plurality of user-initiated events and a plurality of network addresses [Bailey: 0038; “user-initiated events” can be given the broadest reasonable interpretation (BRI) as occurrence(s) or actions/interaction by a user, e.g. login, authentication, or any form of data given by the user. See examples of measurements of user-initiated interactions (events), 0256], wherein each of the plurality of network addresses is associated with at least one of the plurality of user-initiated events; [Bailey: 0048-0049, 0157]
determining a plurality of pairs, each pair of the plurality of pairs comprising a user-initiated event of the plurality of user-initiated events and an associated network address of the plurality of network addresses; [Bailey: 0051-0052; observing patterns by determining network address and an email address of attempt to login (user-initiated event) observed in some specified period of time. 0125-0127; the security system may determine an association score between the email address 105 and the network address 115 by choosing one of these two scores. The “pair” amongst pairs includes email address of the user and a network address where the pair has an association score of different anchor values. 0155; for each pair of first-degree anchor values X and Y, determine a pairwise association score for X and Y based on information in the profiles of X and Y]
determining one or more event frequency thresholds, the frequency thresholds based on the user-initiated events and the plurality of network addresses providing an indicia that a user is human; [Bailey: 0157, 0289-0291; a security system may link two anchor values if there is a digital interaction that appears in streams of both anchor values, and is assigned a sufficiently high sameness score in each stream. The security system may use any suitable threshold for determining whether sameness scores are sufficiently high to justify linking two anchor values. For instance, a sameness score threshold may be selected so as to achieve a desired level of specificity]
determining qualifying pairs of the plurality of pairs, the qualifying pairs corresponding to a subset of the plurality of pairs that meet or exceed one or more event frequency thresholds; [Bailey: 0157, 0285; examples of event frequency thresholds]
determining non-qualifying pairs of the plurality of pairs, the non-qualifying pairs corresponding to the subset of the plurality of pairs that do not meet or exceed one or more predetermined event frequency thresholds; [Bailey: 0158-0159; qualifying pair can broadly be a pairs with proper identification association such as email address and corresponding network address in association to a score and anchor value. Non-qualifying pairs can be given the BRI as pairs that do not have association or correspond to a specified information such as user data and network address and no association to any score/anchor value per se. More examples on 0167-0176, 0343-0347]
generating at least a first distribution associated with the qualifying pairs and a second distribution associated with the non-qualifying pairs; and [Bailey: 0197-0199; first and second distribution of qualifying pairs and non-qualifying pairs can be given the broadest reasonable interpretation as multiple users or multiple activities that includes information such as address, web site, session identifier, etc. that are associated (qualifying pairs) and/or not associated (non-qualifying pairs) to the user per se depending on the weighing or matching process (0360). More examples: 0203-0204, 0224-0227, 0350, 0355-0360]
based on at least the first distribution and the second distribution, determining if at least one user-initiated event of the plurality of user-initiated events is associated with a human user or a non-human user; and [Bailey: 0289; based on first and second distributions (as discussed above), the determination can be made by the security system may divide environmental measurements into a plurality of buckets where for a legitimate user, different measurements may be expected throughout some period of time and only one bucket being hit consistently may suggest a human farm or a bot (non-human user) being operated. See also 0367-0368]
based on an indicia that at least one user-initiated event of the plurality of user-initiated events is associated with a non-human user, but should be associated with a human user [Bailey: 0059; to capture expected patterns of legitimate users, a security system may continuously monitor and may continuously update representations of expected patterns based on the incoming digital interactions. Furthermore, to prevent attacks before damages are done, the security system may analyze each incoming digital interaction in real time and techniques for representing expected patterns that allow efficient storage and/or updating of the expected patterns, and/or efficient analysis of incoming digital interactions. See also 0286-0289], adjusting the event frequency threshold to achieve a more accurate user association determination.  [*as rejected under a secondary reference, discussion below]
Bailey discloses generating at least a first distribution associated with the qualifying pairs and a second distribution associated with the non-qualifying pairs [Bailey: 0197-0199, 0355-0360]. Bailey further discusses to capture expected patterns of legitimate users, a security system may continuously monitor and update representations of expected patterns based on the incoming digital interactions. To prevent attacks before damages are done, the security system may analyze each incoming digital interaction in real time and techniques for representing expected patterns that allow efficient storage and/or updating of the expected patterns, and/or efficient analysis of incoming digital interactions [Bailey: 0059, 0286-0289]. However, Bailey did not clearly include “adjusting the event frequency threshold to achieve a more accurate user association determination”.
Nefedov’s invention can determine the extent to which the time between one or more types of events is regular which can also be indicative of software robot behavior. Threshold values for the frequency/quantity of events and/or the time between one or more types of events can be specified such that if the frequency/quantity of events 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fukuhara with Bailey to teach “adjusting the event frequency threshold to achieve a more accurate user association determination”, for the reason the threshold values and/or weighting values can be used 
Claim 22:  Bailey: 0227-0232; discussing the method of claim 21, wherein the plurality of network addresses comprises a number of successful login attempts and/or a number of failed login attempts associated with each user-initiated event of the plurality of user-initiated events, and further comprising: determine if the at least one user-initiated event is associated with a human user or a non-human user based upon the number of successful login attempts and the number of failed login attempts for each of the plurality of user-initiated events. [Bailey: 0219-220, 0351-0362]
Claim 23:  Bailey: 0157, 0285; discussing the method of claim 21, further comprising: determining at least one of the predetermined event frequency thresholds for each of the plurality of network addresses based on user’s address book. [Bailey: 0063, 0114]
Claim 24:  Bailey: 0285-0289; discussing the method of claim 21, further comprising: receiving additional network data associated with a plurality of known human users; and determining at least one of the event frequency thresholds based, at least in part, on the plurality of known human users.
Claim 25:  Bailey: 0285-0289; discussing the method of claim 21, further comprising: associating, for the plurality of user-initiated events, a plurality of booleans with the one or more event frequency thresholds; determining, for each of the plurality of user-initiated events, whether at least one of the plurality of booleans is true or false based upon whether any of the one or more event frequency thresholds are met or exceeded; and determining if each of the plurality of user-initiated events is associated with a  [Bailey: 0291, 0361-0362]
Claim 26:  Bailey: 0351-0362; discussing the method of claim 25, further comprising: determining at least one uncertain user-initiated event of the plurality of user-initiated events that neither meets criteria for being associated with a human user or a non-human user; adjusting the one or more predetermined event frequency thresholds; and determining if the at least one uncertain user-initiated event is associated with a human user or a non-human user based upon the adjusted predetermined event frequency thresholds. 
Claim 27:  Bailey: 0158-0159; discussing the method of claim 21, further comprising: generating pairs of user-initiated events from the plurality of user-initiated events; determining communications between user-initiated events associated with each of the pairs of user-initiated events; and labeling the plurality of user-initiated events as trusted or untrusted based upon the communications between user-initiated events associated with each of the pairs of user-initiated events.
Claim 28:	Bailey teaches a system for identifying human users on a network, the system including: 
a data storage device that stores instructions for identifying human users on a network; and [Bailey: Fig.20]
a processor configured to execute the instructions to perform a method including:
receiving network data comprising data transmitted over a network over predetermined time period [Bailey: 0219], the network data comprising a plurality of user-initiated events and a plurality of network addresses [Bailey: 0038; “user-initiated events” can be given the broadest reasonable interpretation (BRI) as occurrence(s) or actions/interaction by a user, e.g. login, authentication, or any form of data given by the user], wherein each of the plurality of network addresses is associated with at least one of the plurality of user-initiated events; [Bailey: 0048-0049, 0157] 
determining a plurality of pairs, each pair of the plurality of pairs comprising a user-initiated event of the plurality of user-initiated events and an associated network address of the plurality of network addresses; [Bailey: 0051-0052; observing patterns by determining network address and an email address of attempt to login (user-initiated event) observed in some specified period of time. 0125-0127; the security system may determine an association score between the email address 105 and the network address 115 by choosing one of these two scores. The “pair” amongst pairs includes email address of the user and a network address where the pair has an association score of different anchor values. 0155; for each pair of first-degree anchor values X and Y, determine a pairwise association score for X and Y based on information in the profiles of X and Y] 
determining one or more event frequency thresholds, the frequency thresholds based on the user-initiated events and the plurality of network addresses providing an indicia that a user is human; [Bailey: 0157, 0289-0291; a security system may link two anchor values if there is a digital interaction that appears in streams of both anchor values, and is assigned a sufficiently high sameness score in each stream. The security system may use any suitable threshold for determining whether sameness scores are sufficiently high to justify linking two anchor values. For instance, a sameness score threshold may be selected so as to achieve a desired level of specificity]
determining qualifying pairs of the plurality of pairs, the qualifying pairs corresponding to a subset of the plurality of pairs that meet or exceed one or more predetermined event frequency thresholds; [Bailey: 0157, 0285; examples of event frequency thresholds]
determining non-qualifying pairs of the plurality of pairs, the non-qualifying pairs corresponding to the subset of the plurality of pairs that do not meet or exceed one or more predetermined event frequency thresholds; [Bailey: 0158-0159; qualifying pair can broadly be a pairs with proper identification association such as email address and corresponding network address in association to a score and anchor value. Non-qualifying pairs can be given the BRI as pairs that do not have association or correspond to a specified information such as user data and network address and no association to any score/anchor value per se. More examples on 0167-0176, 0343-0347]
generating at least a first distribution associated with the qualifying pairs and a second distribution associated with the non-qualifying pairs; and [Bailey: 0197-0199; first and second distribution of qualifying pairs and non-qualifying pairs can be given the broadest reasonable interpretation as multiple users or multiple activities that includes information such as address, web site, session identifier, etc. that are associated (qualifying pairs) and/or not associated (non-qualifying pairs) to the user per se depending on the weighing or matching process (0360). More examples: 0203-0204, 0224-0227, 0350, 0355-0360]
based on at least the first distribution and the second distribution, determining if at least one user-initiated event of the plurality of user-initiated events is associated with a human user or a non-human user; and [Bailey: 0289; based on first and second distributions (as discussed above), the determination can be made by the security system may divide environmental measurements into a plurality of buckets where for a legitimate user, different measurements may be expected throughout some period of time and only one bucket being hit consistently may suggest a human farm or a bot (non-human user) being operated. See also 0367-0368]
based on an indicia that at least one user-initiated event of the plurality of user-initiated events is associated with a non-human user, but should be associated with a human user [Bailey: 0059; to capture expected patterns of legitimate users, a security system may continuously monitor and may continuously update representations of expected patterns based on the incoming digital interactions. Furthermore, to prevent attacks before damages are done, the security system may analyze each incoming digital interaction in real time and techniques for representing expected patterns that allow efficient storage and/or updating of the expected patterns, and/or efficient analysis of incoming digital interactions. See also 0286-0289], **adjusting the event frequency threshold to achieve a more accurate user association determination. [*as rejected under a secondary reference, discussion below]
Bailey discloses generating at least a first distribution associated with the qualifying pairs and a second distribution associated with the non-qualifying pairs [Bailey: 0197-0199, 0355-0360]. Bailey further discusses to capture expected patterns of legitimate users, a security system may continuously monitor and update representations of expected patterns based on the incoming digital interactions. To prevent attacks before damages are done, the security system may analyze each incoming digital interaction in real time and techniques for representing expected 
Nefedov’s invention can determine the extent to which the time between one or more types of events is regular which can also be indicative of software robot behavior. Threshold values for the frequency/quantity of events and/or the time between one or more types of events can be specified such that if the frequency/quantity of events and/or the time between one or more types of events exceed the threshold(s), can determine that the traffic associated with the events, queries, usage logs, user source identifiers, and/or user identifiers as corresponding to automated software robot behavior. Using the quantity-based detection and/or the time-based detection the robot detector, can identify, a first subset of usage logs and/or queries that corresponds to traffic generated based on human interaction and a second subset of usage logs and/or queries that corresponds to bulk traffic or traffic generated by an automated software robot [Nefedov: 0065]. Nefedov discloses robotic behavior models, dynamic machine learning, and statistical analysis can be implemented by the quantity-based detection to train the robot traffic detection process. The time-invariant quantity-based detection can establish and/or modify threshold values and/or weighting values that can be used to discriminate between robotic traffic and traffic resulting from deliberate intentional human interactions based on robotic behavior models, dynamic machine learning, and statistical analysis [Nefedov: 0067, 0096]. As such, to modify or update the threshold values per se obviously suggests to adjust the frequency threshold as in the claimed 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fukuhara with Bailey to teach “adjusting the event frequency threshold to achieve a more accurate user association determination”, for the reason the threshold values and/or weighting values can be used to discriminate between robotic traffic and traffic resulting from deliberate intentional human interactions based on robotic behavior models, dynamic machine learning, and statistical analysis.
Claim 29:  Bailey: 0227-0232; discussing the system of claim 28, wherein the plurality of network addresses comprises a number of successful login attempts and/or a number of failed login attempts associated with each user-initiated event of the plurality of user-initiated events, and the method further comprising: determine if the at least one user-initiated event is associated with a human user or a non-human user based upon the number of successful login attempts and the number of failed login attempts for each of the plurality of user-initiated events. [Bailey: 0351-0362]
Claim 30:  Bailey: 0157, 0285; discussing the system of claim 28, the method further comprising: determining at least one of the predetermined event frequency thresholds for each of the plurality of network addresses based on user’s address book. [Bailey: 0063, 0114]
Claim 31:  Bailey: 0285-0289; discussing the system of claim 28, the method further comprising: receiving additional network data associated with a plurality of known 
Claim 32:  Bailey: 0285-0289; discussing the system of claim 28, the method further comprising: associating, for the plurality of user-initiated events, a plurality of booleans with the one or more predetermined event frequency thresholds; determining, for each of the plurality of user-initiated events, whether at least one of the plurality of booleans is true or false based upon whether any of the one or more event frequency thresholds are met or exceeded; and determining if each of the plurality of user-initiated events is associated with a human user or a non-human user based upon whether each of the plurality of booleans is true or false and based upon at least the first and second distribution. [Bailey: 0291, 0361-0362]
Claim 33:  Bailey: 0351-0362; discussing the system of claim 32, the method further comprising: determining at least one uncertain user-initiated event of the plurality of user-initiated events that neither meets criteria for being associated with a human user or a non-human user; adjusting the one or more predetermined event frequency thresholds; and determining if the at least one uncertain user-initiated event is associated with a human user or a non-human user based upon the adjusted event frequency thresholds. 
Claim 34:  Bailey: 0158-0159; discussing the system of claim 28, the method further comprising: generating pairs of user-initiated events from the plurality of user-initiated events; determining communications between user-initiated events associated with each of the pairs of user-initiated events; and labeling the plurality of user-initiated 
Claim 35:	Bailey teaches a non-transitory computer-readable medium storing instructions that, when executed by a computer, cause the computer to perform a method for identifying human users on a network, the method including: 
receiving network data comprising data transmitted over a network over predetermined time period [Bailey: 0219], the network data comprising a plurality of user-initiated events and a plurality of network addresses [Bailey: 0038; “user-initiated events” can be given the broadest reasonable interpretation (BRI) as occurrence(s) or actions/interaction by a user, e.g. login, authentication, or any form of data given by the user], wherein each of the plurality of network addresses is associated with at least one of the plurality of user-initiated events; [Bailey: 0048-0049, 0157] 
determining a plurality of pairs, each pair of the plurality of pairs comprising a user-initiated event of the plurality of user-initiated events and an associated network address of the plurality of network addresses; [Bailey: 0051-0052; observing patterns by determining network address and an email address of attempt to login (user-initiated event) observed in some specified period of time. 0125-0127; the security system may determine an association score between the email address 105 and the network address 115 by choosing one of these two scores. The “pair” amongst pairs includes email address of the user and a network address where the pair has an association score of different anchor values. 0155; for each pair of first-degree anchor values X and Y, determine a pairwise association score for X and Y based on information in the profiles of X and Y] 
determining one or more event frequency thresholds, the frequency thresholds based on the user-initiated events and the plurality of network addresses providing an indicia that a user is human; [Bailey: 0157, 0289-0291; a security system may link two anchor values if there is a digital interaction that appears in streams of both anchor values, and is assigned a sufficiently high sameness score in each stream. The security system may use any suitable threshold for determining whether sameness scores are sufficiently high to justify linking two anchor values. For instance, a sameness score threshold may be selected so as to achieve a desired level of specificity]
determining qualifying pairs of the plurality of pairs, the qualifying pairs corresponding to a subset of the plurality of pairs that meet or exceed one or more predetermined event frequency thresholds; [Bailey: 0157, 0285; examples of event frequency thresholds]
determining non-qualifying pairs of the plurality of pairs, the non-qualifying pairs corresponding to the subset of the plurality of pairs that do not meet or exceed one or more predetermined event frequency thresholds; [Bailey: 0158-0159; qualifying pair can broadly be a pairs with proper identification association such as email address and corresponding network address in association to a score and anchor value. Non-qualifying pairs can be given the BRI as pairs that do not have association or correspond to a specified information such as user data and network address and no association to any score/anchor value per se. More examples on 0167-0176, 0343-0347]
generating at least a first distribution associated with the qualifying pairs and a second distribution non-qualifying pairs; and [Bailey: 0197-0199; first and second distribution of qualifying pairs and non-qualifying pairs can be given the broadest reasonable interpretation as multiple users or multiple activities that includes information such as address, web site, session identifier, etc. that are associated (qualifying pairs) and/or not associated (non-qualifying pairs) to the user per se depending on the weighing or matching process (0360). More examples: 0203-0204, 0224-0227, 0350, 0355-0360]
based on at least the first distribution and the second distribution, determining if at least one user-initiated event of the plurality of user-initiated events is associated with a human user or a non-human user; and [Bailey: 0289; based on first and second distributions (as discussed above), the determination can be made by the security system may divide environmental measurements into a plurality of buckets where for a legitimate user, different measurements may be expected throughout some period of time and only one bucket being hit consistently may suggest a human farm or a bot (non-human user) being operated. See also 0367-0368]
based on an indicia that at least one user-initiated event of the plurality of user-initiated events is associated with a non-human user, but should be associated with a human user [Bailey: 0059; to capture expected patterns of legitimate users, a security system may continuously monitor and may continuously update representations of expected patterns based on the incoming digital interactions. Furthermore, to prevent attacks before damages are done, the security system may analyze each incoming digital interaction in real time and techniques for representing expected patterns that allow efficient storage and/or updating of the expected patterns, and/or efficient analysis of incoming digital interactions. See also 0286-0289], **adjusting the event frequency threshold to achieve a more accurate user association determination. [*as rejected under a secondary reference, discussion below]
Bailey discloses generating at least a first distribution associated with the qualifying pairs and a second distribution associated with the non-qualifying pairs [Bailey: 0197-0199, 0355-0360]. Bailey further discusses to capture expected patterns of legitimate users, a security system may continuously monitor and update representations of expected patterns based on the incoming digital interactions. To 
Nefedov’s invention can determine the extent to which the time between one or more types of events is regular which can also be indicative of software robot behavior. Threshold values for the frequency/quantity of events and/or the time between one or more types of events can be specified such that if the frequency/quantity of events and/or the time between one or more types of events exceed the threshold(s), can determine that the traffic associated with the events, queries, usage logs, user source identifiers, and/or user identifiers as corresponding to automated software robot behavior. Using the quantity-based detection and/or the time-based detection the robot detector, can identify, a first subset of usage logs and/or queries that corresponds to traffic generated based on human interaction and a second subset of usage logs and/or queries that corresponds to bulk traffic or traffic generated by an automated software robot [Nefedov: 0065]. Nefedov discloses robotic behavior models, dynamic machine learning, and statistical analysis can be implemented by the quantity-based detection to train the robot traffic detection process. The time-invariant quantity-based detection can establish and/or modify threshold values and/or weighting values that can be used to discriminate between robotic traffic and traffic resulting from deliberate intentional human interactions based on robotic behavior models, dynamic machine learning, and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fukuhara with Bailey to teach “adjusting the event frequency threshold to achieve a more accurate user association determination”, for the reason the threshold values and/or weighting values can be used to discriminate between robotic traffic and traffic resulting from deliberate intentional human interactions based on robotic behavior models, dynamic machine learning, and statistical analysis.
Claim 36:  Bailey: 0227-0232; discussing the computer-readable medium of claim 35, wherein the plurality of network addresses comprises a number of successful login attempts and/or a number of failed login attempts associated with each user-initiated event of the plurality of user-initiated events, and the method further comprising: determine if the at least one user-initiated event is associated with a human user or a non-human user based upon the number of successful login attempts and the number of failed login attempts for each of the plurality of user-initiated events. [Bailey: 0351-0362]
Claim 37:  Bailey: 0285-0289; discussing the computer-readable medium of claim 35, the method further comprising: receiving additional network data associated with a 
Claim 38:  Bailey: 0285-0289; discussing the computer-readable medium of claim 35, the method further comprising: associating, for the plurality of user-initiated events, a plurality of booleans with the one or more event frequency thresholds; determining, for each of the plurality of user-initiated events, whether at least one of the plurality of booleans is true or false based upon whether any of the one or more event frequency thresholds are met or exceeded; and determining if each of the plurality of user-initiated events is associated with a human user or a non-human user based upon whether each of the plurality of booleans is true or false and based upon at least the first and second distribution. [Bailey: 0291, 0361-0362]
Claim 39:  Bailey: 0351-0362; discussing the computer-readable medium of claim 38, the method further comprising: determining at least one uncertain user-initiated event of the plurality of user-initiated events that neither meets criteria for being associated with a human user or a non-human user; adjusting the one or more event frequency thresholds; and determining if the at least one uncertain user-initiated event is associated with a human user or a non-human user based upon the adjusted event frequency thresholds. 
Claim 40:  Bailey: 0158-0159; discussing the computer-readable medium of claim 35, the method further comprising: generating pairs of user-initiated events from the plurality of user-initiated events; determining communications between user-initiated events associated with each of the pairs of user-initiated events; and labeling the plurality of user-initiated events as trusted or untrusted based upon the communications  [Bailey: 0356]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner




/L.TT/Examiner, Art Unit 2435       

/BAOTRAN N TO/Primary Examiner, Art Unit 2435